Citation Nr: 1130548	
Decision Date: 08/17/11    Archive Date: 08/29/11

DOCKET NO.  05-04 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from September 1971 to July 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The December 2003 rating decision denied entitlement to service connection for PTSD.  The Veteran testified at a Travel Board hearing in support of his claim in March 2007 before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the claims file.  In November 2007, the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development and consideration.  In a November 2009 Board decision, the issue was reclassified as entitlement to service connection for a psychiatric disorder under Clemons v. Shinseki, 23. Vet. App. 1 (2009).  The November 2009 Board decision granted service connection for generalized anxiety disorder but did not consider entitlement to service connection for PTSD.  

The Veteran appealed to the U. S. Court of Appeals for Veterans Claims (Court), and in an October 2010 Memorandum decision, the Court remanded the Board's decision in part so that the specific issue of entitlement to service connection for PTSD could be considered.  

In a May 2011 letter, the Veteran stated that he did not wish to continue his appeal because he was undergoing cancer treatment.  In June 2011, the Veteran's representative provided an Appellant's Brief which did not discuss the Veteran's desire to withdraw his appeal.  As this case has been remanded by the Court for consideration of entitlement to service connection for PTSD, and it is not clear whether the Veteran received a copy of the Court's decision, the Board will adjudicate the Veteran's claim as required by the Court's partial remand.  


The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the further delay that a remand of this case will cause, the record is not ready for appellate review of the issue on appeal.  The following further development is required. 

The Veteran contends that he has PTSD based upon stressors he experienced during his service as a military policeman in the Republic of Vietnam.  The Veteran has been diagnosed with several psychiatric disorders, including generalized anxiety disorder, major depressive disorder, panic disorder without agoraphobia, alcohol dependence, and PTSD.  However, there are conflicts in the record regarding whether the Veteran has PTSD, and whether his reported stressors are sufficient to cause PTSD.  The Board is unable to resolve this conflicting medical evidence on its own because it requires medical expertise.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Therefore, the record is insufficient for the Board to adjudicate the Veteran's claim, and an examination is required.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

One of the Veteran's reported stressors is sustaining mortar attacks in January 1973.  A stressor need not be corroborated in every detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  The fact that a Veteran who had a noncombatant military occupational specialty was stationed with a unit that was present while enemy attacks occurred would strongly suggest that he was, in fact, exposed to such attacks.  Pentecost v. Principi, 16 Vet. App. 124 (2002) (base subjected to rocket attacks during time that Veteran was stationed at the base).  In other words, the Veteran's presence with his unit at the time such attacks occurred corroborates his statement that he experienced such attacks personally.  Thus, if the VA examiner determines that this stressor is productive of PTSD, the RO must request the U. S. Army and Joint Services Research Center (JSRRC) to research whether his unit sustained mortar attacks in January 1973.  

To ensure completeness of the record, the RO should obtain the Veteran's VA treatment records from May 2008 to the present.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the Veteran's VA treatment records, if any, from May 2008 to the present.  

2.  Schedule the Veteran for a VA PTSD examination.  The examiner must determine whether the Veteran's psychiatric symptoms meet the criteria set forth for PTSD in the DSM-IV.  Specific responses must be provided for each of the DSM-IV criteria.  

a.  The examiner should also comment on the following:

i.  The September 2001 VA psychiatric consult (located in volume 2) wherein the physician concluded that the Veteran's Clinician Administered PTSD Scale (CAPS-1) supported a diagnosis of PTSD.
ii.  The May 2003 VA examination (located in volume 1) wherein the examiner concluded that the Veteran did not have PTSD and that his reported stressors were not sufficient to produce PTSD.
iii.  The June 2003 VA examination (located in volume 1) wherein the examiner did not diagnose the Veteran with PTSD.  

b.  If a diagnosis of PTSD is appropriate, the examiner should state which, if any, of the Veteran's reported stressors are sufficient to produce PTSD.  The examiner should comment on the five stressors listed below and any other stressors the Veteran reports at his examination.  

i.  On Christmas Eve, 1972, the Veteran entered a room where an enlisted man was dying of a drug overdose.  The soldier vomited on the Veteran and then died while the Veteran was present.  The Veteran blames himself because he could not save the soldier from dying.  
ii.  While working as a military policeman, the Veteran experienced hostility from American soldiers who did not like the police.  He was shot at by American soldiers.
iii.  The Veteran was assigned to patrol Vietnamese territory with Vietnamese civilian policemen and he felt threatened and frightened because he had no radio contact with his base.  
iv.  A barracks mate committed suicide by shooting himself.  The Veteran did not witness the event, but heard about it later.  
v.  The Veteran's camp was attacked with mortars on the day that a cease fire was supposed to begin.  

A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.  

3.  If the examiner finds that the claimed mortar attack was a stressor that was productive of PTSD, the RO must request that the U. S. Army and Joint Services Research Center (JSRRC) to research the available reports and histories of the Veteran's unit, the 716th Military Police Battalion, for January 1973, to determine if his unit and location were the target of a rocket attack.  

4.  Thereafter, and after undertaking any additional development deemed necessary, including further efforts to verify any of the stressors determined to be productive of PTSD, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


